         Case 1:18-cr-00316-PAC Document 116 Filed 04/24/20 Page 1 of 8
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     March 17, 2020

BY ECF
                                                                                   4/24/2020
The Honorable Paul A. Crotty                                                       Mr. Olivieri is directed to file his
United States District Judge                                                       November 2019 and March 2020
Southern District of New York                                                      letters on ECF. Sentencing is set for
500 Pearl Street                                                                   May 28, 2020, at 2:15 PM. SO
New York, New York 10007                                                           ORDERED.

       Re:     United States v. Joseph Olivieri,
               S2 18 Cr. 316 (PAC)

Dear Judge Crotty:

       The Government respectfully writes in the above-captioned matter with two requests.

        First, the Government requests that the Court order the defendant to file both his
November 25, 2019 letter, and his most recent letter, dated March 11, 2020, publicly by ECF, with
redaction to the extent warranted, pursuant to this district’s ECF Privacy Policy, this Court’s
individual rules, and the First Amendment and common law rights of access to judicial materials.

        Second, the Government requests that the Court deny the defendant’s latest request, made
in his March 11. 2020 letter, that his sentencing—following a guilty plea last May, nearly a year
ago—remains adjourned sine die on the basis of the same medical conditions. Rather, the Court
should set a sentencing date, and if necessary once that date approaches, the Court may consider
permitting the defendant to participate by videoconference rather than in person. In light of
COVID-19, the Government has no objection to that date being set on or after April 27, 2020
(which date may be moved as warranted in light of COVID-19), but submits a date should be set.

       There is a strong public interest in sentencing in this matter—which concerns a doctor
contributing meaningfully to the country’s ongoing opioid crisis—taking place, irrespective of
what sentence the Court chooses to impose, both for finality, and because sentencing permits the
Court to order financial penalties, including forfeiture, which the defendant agreed to in his plea
agreement, but has declined without explanation since to facilitate.
          Case 1:18-cr-00316-PAC Document 116 Filed 04/24/20 Page 2 of 8
 Honorable Paul A. Crotty
 United States District Judge
 March 17, 2020
 Page 2

    I.         Background

       The defendant, a doctor, pleaded guilty conspiring to distribute controlled substances on
May 2, 2019. (Dkt. 77.) In his allocution, the defendant stated:

                  Between 2013 and 2018, I agreed with others to help unlawfully
                  distribute prescription drugs. I prescribed for illegitimate purposes
                  prescription drugs, including oxycodone and testosterone. This
                  conduct took place in Manhattan. I knew what I was doing was
                  wrong and against the law.

(Id. at 11.)

       Although remand was otherwise mandatory, see 18 U.S.C. § 3143(a)(2), in light of his
then-present medical conditions, the Government agreed, pursuant to 18 U.S.C. § 3145(c), not to
seek remand at the time. The Court ordered sentencing to take place on August 5, 2019,
approximately three months after the plea.

         Less than a month prior to his sentencing date, the defendant sought a 60-day adjournment,
which the Government opposed. (Dkt. Nos. 81, 83.) The Court granted the defendant’s request
in part, adjourning sentencing for 45 days. (Dkt. 92.)

       On July 30, 2019, the Court sentenced co-defendant Matthew Brady, who was not a doctor,
to 36 months’ imprisonment. (Dkt. 90.)

       The defendant thereafter renewed his request for at least a 60-day adjournment. (Dkt. 93.)
The Court granted that request, adjourning sentencing to October 17, 2019, while noting that it
was the “final” such adjournment that it would grant. (Dkt. 94.)

         As the Court explained in a subsequent order, discussed further below:

                  Defendant’s counsel has made numerous requests to adjourn the
                  sentencing for a variety of reasons; some were personal and/ or
                  professional, while others dealt with the Defendant’s medical
                  condition. The Defendant is said to be “quite infirm and, while at
                  liberty, he is able to be treated by his excellent doctors with who he
                  feels comfortable and who are familiar with his medical needs.”
                  (Dkt. 93, at 2). The Court granted “one further, but final”
                  adjournment to October 17. (Dkt. 94).

         (Dkt. 107.)
          Case 1:18-cr-00316-PAC Document 116 Filed 04/24/20 Page 3 of 8
 Honorable Paul A. Crotty
 United States District Judge
 March 17, 2020
 Page 3

        On October 4, 2019, just under two weeks from sentencing, the defendant filed his
sentencing submission. (Dkt. 101.) In his submission, which was publicly filed by ECF, the
defendant asked for leniency on multiple grounds, including his medical condition, and
specifically, “hypertension, pure hypercholesterolemia, dyspnea, cardiomyopathy, and heart
failure.” (Id. at 8.) The defendant also described other medical ailments, including a recent fall,
and potential mental impairments, including with respect to “cognitive functioning.” (Id. at 10.)

        On October 15, 2019, the Government filed its sentencing submission. (Dkt. 102.) The
Government explained that it “agrees with the Probation Office that, in light of all of the facts and
circumstances of this case, a below-Guidelines sentence would be reasonable. But a sentence
without any incarceration component, as the defendant seeks, would be unreasonable.” (Id. at 5.).
In support of its position, the Government enclosed a letter from the Federal Bureau of Prisons
stating that it could adequately handle and treat the defendant’s medical conditions. (Id., Ex. A.)

       The same day, following the Government’s filing of this sentencing submission, the
defendant sought another adjournment of sentencing, on the ground that he was in the hospital.
(Dkt. 103.) Specifically, the defendant sought to adjourn sentencing until he was discharged and
could attend the proceeding. (Id.)

       The Court granted the defendant’s request, ordering that he was to report on his medical
condition every 10 days. (Dkt. Not. 104.)

       On October 25, 2019, the defendant provided his first such update. (Dkt. 105.) In that
update, he requested that his sentencing remain adjourned sine die until he obtained further
information. (Id. at 2.)

      On October 29, 2019, the Government responded. (Dkt. 106.) The Government stated,
among other things:

               The defendant offers no cogent ground for sentencing to remain
               unscheduled, notwithstanding that he pleaded guilty nearly six
               months ago to a serious offense, is out of the hospital, and bears the
               burden to continue to demonstrate, by clear and convincing
               evidence, that he is entitled to bail pending sentencing, see 18 U.S.C.
               §§ 3143(a)(2), 3145(c). To be sure, if the Court sets a sentencing
               date, a situation may arise that requires a further adjournment (or
               requires the Court to consider an alternative to in-person sentencing,
               such as one by videoconference). But that possibility is not a reason
               for sentencing to remain unscheduled until such time as the
               defendant asks for it be scheduled.

(Id. at 1.)
         Case 1:18-cr-00316-PAC Document 116 Filed 04/24/20 Page 4 of 8
 Honorable Paul A. Crotty
 United States District Judge
 March 17, 2020
 Page 4

        On October 30, 2019, the Court entered an order that the defendant “is hereby to submit
for in camera review a written report from his doctor by Monday, November 25, 2019,
documenting the Defendant’s present condition and explaining why the Defendant is medically
unable to travel from Pennsylvania to New York for sentencing.” (Dkt. 107.) The Court further
ordered: “The report should explain why a further adjournment of the Defendant’s sentencing is
required or necessary. Finally, the Defendant is ordered to produce all medical documents in his
possession documenting his current medical condition, including his recent fall, his resulting
injuries, and the diagnosis of his neurological condition.” (Id. at 2.)

       On November 24, 2019, the Government requested that the Court order that the defendant
provide a copy of the report to the Government. (Dkt. 108.)

         The following day, the defendant submitted a letter regarding his medical conditions. The
defendant submitted this letter directly to the Court, with a copy to the Government. He did not
file a copy by ECF or with the Clerk of Court. Nor did he seek to comply with the district’s ECF
Privacy Policy (see https://nysd.uscourts.gov/sites/default/files/pdf/egovtact042005.pdf) or this
Court’s individual rules concerning filing material in redacted form or under seal. The defendant
requested in his letter “that the Court continue to adjourn [his] sentencing until he regains his
strength and is able to travel to New York and pending the conclusion of additional medical
testing.” (Def. Nov. 25, 2019 Ltr. at 2.)

        On February 24, 2020, the Government filed a letter motion requesting the Court to order
the defendant to provide an update, which he had not provided to the Court in nearly three months.
(Dkt. 110).

         On March 4, 2020, the Court’s deputy clerk emailed defense counsel: “The Court would
like a response to the government’s [2]/24 letter. Please file a status update on ECF at your earliest
convenience. Thank you.”

       On March 11, 2020, the defendant submitted a letter, and enclosed excerpts of certain
medical records, which were provided to the Government in complete form. In a cover email,
defense counsel stated: “I have not filed it on ECF since it discusses Dr. Olivieri’s private health
information and attaches medical records.” Again, the defendant did not file a copy of his letter
by ECF or with the Clerk of Court, nor did he seek to comply with the district’s ECF Privacy
Policy or this Court’s individual rules concerning filing material in redacted form or under seal.
The defendant requested in his letter “that sentencing remain adjourned sine die.” (Def. Mar. 11,
2020 Ltr. at 1.)
          Case 1:18-cr-00316-PAC Document 116 Filed 04/24/20 Page 5 of 8
 Honorable Paul A. Crotty
 United States District Judge
 March 17, 2020
 Page 5

    II.       The Defendant Should File His November 25, 2019 and March 11, 2020 Letters
              Publicly, with Such Redaction as May be Warranted

              A. Applicable Law

        The Supreme Court has held that “the press and general public have a constitutional right
of access to criminal trials.” Globe Newspaper Co. v. Superior Court, 457 U.S. 596, 603 (1982)
(citing Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555 (1980)). The “right of access is
embodied in the First Amendment,” and stems in part from the fact that “the criminal trial
historically has been open to the press and general public.” Id. at 603-04. The Supreme Court has
further explained the principles underlying the constitutional right of access:

                 [T]he right of access to criminal trials plays a particularly significant
                 role in the functioning of the judicial process and the government as
                 a whole. Public scrutiny of a criminal trial enhances the quality and
                 safeguards the integrity of the factfinding process, with benefits to
                 both the defendant and to society as a whole. Moreover, public
                 access to the criminal trial fosters an appearance of fairness, thereby
                 heightening public respect for the judicial process. And in the
                 broadest terms, public access to criminal trials permits the public to
                 participate in and serve as a check upon the judicial process-an
                 essential component in our structure of self-government.

Id. at 606.

       Following Globe Newspaper, the Supreme Court and the Second Circuit have held that the
First Amendment right of access applies not only to criminal trials themselves, but to other aspects
of criminal proceedings, including preliminary hearings, see In Press-Enterprise Co. v. Superior
Court of Calif., 478 U.S. 1 (1986); pretrial suppression hearings, see In re Herald Co., 734 F.2d
93, 98 (2d Cir. 1984); voir dire proceedings, see ABC, Inc. v. Stewart, 360 F.3d 90, 105-06 (2d
Cir. 2004); plea hearings, see United States v. Haller, 837 F.2d 84, 86 (2d Cir. 1988); and
sentencing hearings, see United States v. Alcantara, 396 F.3d 189, 191-92 (2d Cir. 2005).

       As is relevant here, the Second Circuit also has held that the First Amendment right of
access applies to “written documents submitted in connection with judicial proceedings that
themselves implicate the right of access,” In re New York Times Co., 828 F.2d 110, 114 (2d Cir.
1987), and to “briefs and memoranda” filed in connection with pre-trial and post-trial motions, see
United States v. Gerena, 869 F.2d 82, 85 (2d Cir. 1989). The public also has a common law right
of access to such documents. See Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d
Cir. 2006).

       This does not mean, however, that any document filed by a party must be made publicly
available, in whole or in part. As the Second Circuit has explained, “the mere filing of a paper or
document with the court is insufficient to render that paper a judicial document subject to the right
            Case 1:18-cr-00316-PAC Document 116 Filed 04/24/20 Page 6 of 8
    Honorable Paul A. Crotty
    United States District Judge
    March 17, 2020
    Page 6

of public access.” Lugosch, 435 F.3d at 119 (internal quotation marks omitted). The question is
not whether a document has been filed, but rather, what is the nature of the document and purpose
for which it was filed, specifically, whether it is a “judicial document,” that is, one “relevant to the
performance of the judicial function and useful in the judicial process.” Id. at 126 (internal
quotation marks omitted).

        Accordingly, a court asked to determine whether a document filed under seal should be
unsealed needs to engage in a two-step inquiry. First, the court must determine whether the
document, in whole or in part, is a “judicial document.” 1 If the answer is yes, then the court must
either order the document unsealed or make “specific, on-the-record findings that higher values
necessitate a narrowly tailored sealing.” Id. If such values are present, a court should consider
whether redaction is “a viable remedy,” or whether the document presents “an all or nothing
matter.” United States v. Amodeo, 71 F.3d 1044, 1048 (2d Cir. 1995).

        The Court’s individual rules are in accord. See Individual Practices of Judge Paul A.
Crotty,           U.S.D.J.,           Rules             6(F)        and         7,         at
https://nysd.uscourts.gov/sites/default/files/practice_documents/PAC%20Crotty%20Individual%
20Practices%20REVISED%201-21-20.pdf.

              A. Discussion

        As noted above, the defendant has not even acknowledged, much less sought to comply
with, the foregoing case law, this district’s ECF Privacy policy, or this Court’s individual rules.
The sole attempt he has made is his counsel stating, with respect to his March 11, 2020 letter, and
without elaboration, “I have not filed it on ECF since it discusses Dr. Olivieri’s private health
information and attaches medical records.” That general statement is not sufficient. See, e.g.,
United States v. King, No. 10 Cr. 122 (JGK), 2012 WL 2196674, at *2 (S.D.N.Y. June 15, 2012)
(rejecting “‘a formulaic recitation’” (quoting United States v. Strevell, No. 05 Cr. 477 (GLS), 2009
WL 577910, at *5 (N.D.N.Y. Mar. 4, 2009))).

        It is also, in any event, wrong. The defendant’s letters and/or the exhibits thereto discuss
in large part the same or substantially similar medical and other conditions that the defendant
discussed publicly, and in some detail, in his publicly-filed sentencing submission (see Dkt. 101,
at 1, 7-10). The defendant’s letters also discuss scheduling and make general assertions about his
health, ability to travel, and the timing of sentencing, none of which requires redaction.



1
     Because a judicial document may implicate the common law right of access, but not the First
Amendment right of access, and the analysis for whether sealing is warranted in the context of the
latter is more stringent, in the appropriate case, a court may need to determine which right of access
is at issue. See, e.g., United States v. Erie Cty. N.Y., 763 F.3d 235, 238-41 (2d Cir. 2014). This
letter assumes that the defendant’s letters implicate both rights of access.
             Case 1:18-cr-00316-PAC Document 116 Filed 04/24/20 Page 7 of 8
    Honorable Paul A. Crotty
    United States District Judge
    March 17, 2020
    Page 7

        It may well be that the defendant can meet his burden to demonstrate that certain aspects
of his letters and the exhibits thereto should be filed in redacted form—indeed, the Government
believes that such partial redaction would be appropriate—but he must so demonstrate, and even
if he were to do so, that would not warrant wholesale filing under seal of the entirety of his letters
and all of the exhibits thereto.

        This is particularly true because the defendant has asked that the same medical and other
conditions discussed in his letters be “consider[ed]” by this Court “when fashioning a sentence.”
(Def. Nov. 25, 2019 Ltr. at 2.) His discussion of those conditions, in the course of seeking to
adjourn his sentencing, should accordingly be treated like a sentencing submission—which must
be public, absent the defendant demonstrating why portions should be under seal. See, e.g., United
States v. Johnson, No. 16 Cr. 457 (NGG), 2018 WL 1611371, at *1 (E.D.N.Y. Apr. 3, 2018) (“Both
sentencing memoranda and letters of support from third parties are judicial documents to which a
strong presumption of public access attaches.” (internal quotation marks omitted; alteration
incorporated)); United States v. Gotti, No. 17 Cr. 127 (ARR), 2017 WL 4027990, at *1 (E.D.N.Y.
Oct. 30, 2017) (“documents submitted to the court for the purposes of sentencing are
presumptively public”); United States v. Dwyer, No. 15 Cr. 385 (AJN), 2016 WL 2903271, at *1-2
(S.D.N.Y. May 18, 2016) (ordering public filing of sentencing submission and letters in support);
United States v. Huntley, 943 F. Supp. 2d 383, 384-88 (E.D.N.Y. 2013) (ordering unsealing of
sentencing submission); King, 2012 WL 2196674, at *2 (ordering public filing of sentencing
submission and letters in support); United States v. Tangorra, 542 F. Supp. 2d 233, 237 (E.D.N.Y.
2008) (letters submitted “as part of the sentencing process . . . are judicial documents subject to
the common law right of access”); United States v. Sattar, 471 F. Supp. 2d 380, 390 (S.D.N.Y.
2006) (ordering unsealing of redacted copies of psychiatric report submitted in support of
sentencing submission). 2

      III.    The Court Should Set a Sentencing Date On or After April 27, 2020

       As the Government stated in its sentencing submission, it recognizes the seriousness of the
defendant’s medical and other conditions, and it is wholly appropriate for the Court to consider
them in determining what sentence to impose. Indeed, as the Government previously stated, it
agrees with the Probation Office that, in light of all of the facts and circumstances of this case, a
below-Guidelines sentence would be reasonable.

        It may be that, considering the same facts and circumstances, including more recent
developments, the Court concludes that a sentence of no incarceration is appropriate. But there
are other options. The defendant himself previously asked this Court to “impose a combination of

2
    Although public filing, with redaction as necessary, would be required in any event, the
Government notes that this case has garnered press interest, including since the defendant pleaded
guilty. See, e.g., Michael Kaplan, How a beloved HIV doctor became one of New York’s top opioid
distributors, N.Y. Post, Aug. 10, 2019, available at https://nypost.com/2019/08/10/how-a-
beloved-hiv-doctor-became-one-of-new-yorks-top-opioid-distributors/ (last visited Mar. 17,
2020).
            Case 1:18-cr-00316-PAC Document 116 Filed 04/24/20 Page 8 of 8
    Honorable Paul A. Crotty
    United States District Judge
    March 17, 2020
    Page 8

punishments, including home incarceration, detention at a half-way house (when deemed
medically fit to do so), and community service.” (Dkt. 101, at 2.) And even if this Court were
preliminarily to find, at this stage, that it is likely that no punishment of any kind of warranted—
which would be extraordinary, given both the defendant’s conduct and how he undertook the
conduct, and would be far below the sentence recommended by the Probation Office—that
preliminary finding would not a basis to permit the defendant to avoid being sentenced, which
brings finality and results in a judgment of conviction. See generally United States v. Pleau, 680
F.3d 1, 23 (1st Cir. 2012) (en banc) (noting the “strong public interest” in the criminal process not
being unnecessarily delayed); United States v. Gambino, 59 F.3d 353, 360 (2d Cir. 1995)
(recognizing “the aphorism ‘justice delayed is justice denied’”).

        Moreover, punishment is not the only purpose of sentencing. Sentencing also permits the
Court to order financial penalties, including fine and/or forfeiture. The defendant deposited at
least $1,000,000 in cash in his bank accounts during the course of his scheme. (Presentence
Investigation Report (“PSR”) ¶ 18). This supplemented his salary of approximately $144,000 a
year. (See PSR ¶ 69).

         In his written plea agreement, the defendant agreed to forfeit $500,000 as proceeds of his
unlawful conduct, and specifically agreed to a written Consent Order of Forfeiture. (PSR ¶¶ 11(j),
89.) Yet, as the Government pointed out several months ago (Dkt 106, at 2 n.1), since he pleaded
guilty, the defendant’s counsel has declined to sign that order, suggesting that this may instead be
handled at sentencing—the very proceeding that has repeatedly been adjourned at the defendant’s
request and that the defendant seeks to remain unscheduled for an indeterminate time. Proceeding
with sentencing would permit the Court to remedy the defendant’s declination to do what he
previously agreed to do. 3

                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney

                                      By:     s/ Daniel C. Richenthal
                                              Tara M. La Morte
                                              Daniel C. Richenthal
                                              Robert B. Sobelman
                                              Assistant United States Attorneys
                                              (212) 637-1041/2109/2616
cc:       (by ECF)

          Counsel of Record

3
    Even if the Court declines to schedule sentencing at this time, the Court should order the
defendant to explain why his counsel has not signed the Consent Preliminary Order of Forfeiture
to which the defendant expressly agreed in writing.
